Citation Nr: 0822696	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied service 
connection for right knee arthritis.

In June 2005, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
completed.  Moreover, the veteran's accredited representative 
acknowledged in a March 2008 statement that all aspects of 
the remand appear to have been fully addressed.  Therefore, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the veteran had 
also perfected an appeal on the issue of service connection 
for arthritis of the left knee, and that this issue was 
included as part of the June 2005 remand.  However, service 
connection was established for this disability by a November 
2007 rating decision.  In view of the foregoing, this issue 
has been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's right knee arthritis was first diagnosed 
more than one year after his separation from active service.

3.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's arthritis of 
the right knee was incurred in or aggravated by his period of 
active service.


CONCLUSION OF LAW

Arthritis of the right knee was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in October 2002, 
which is clearly prior to the April 2003 rating decision that 
is the subject of this appeal.  Further, he was sent 
additional VCAA-compliant notification by letters dated in 
July 2005, February 2006, September 2006, and April 2007.  

In pertinent part, these letters, taken together, informed 
the veteran of the evidence necessary to substantiate his 
current appellate claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  Further, the September 2006 and April 2007 letters 
contained the specific information regarding disability 
rating(s) and effective date(s) outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  In fact, he 
asserted in an April 2007 statement that he had no other 
information or evidence to submit.  As part of his March 2004 
Substantive Appeal, he indicated that he did not desire a 
Board hearing in conjunction with this appeal.  Further, he 
was accorded a VA medical examination regarding this case in 
March 2007.  Consequently, the Board finds that the duty to 
assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As an initial matter, the Board finds that the veteran's 
right knee arthritis was first diagnosed years after his 
separation from active service; i.e., it was not diagnosed 
either during service or within his first post-service year.  
Therefore, he is not entitled to a grant of service 
connection pursuant to the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran essentially contends that he developed arthritis 
of the right knee as a result of injuries he sustained in a 
motor vehicle accident in Germany in November 1961.  He 
contends that he was taken to an aid station where he was 
given APCs and was told by a medic not to continue working 
that day.  In addition, he reported that his knee "went 
out" two weeks later while running during training.  His 
trainer purportedly told him not to continue running that 
day.

Despite the veteran's contentions, the Board observes that 
his service medical records contain no entries indicating he 
was involved in a motor vehicle accident while on active 
duty, or that he was otherwise treated for right knee 
problems during this period.  In fact, he indicated on an 
April 1962 Report of Medical History, completed in 
conjunction with his separation examination, that he had not 
experienced "trick" or locked knee; swollen or painful 
joints; arthritis or rheumatism; nor bone, joint, or other 
deformity.  Further, his lower extremities were clinically 
evaluated as normal on the separation examination itself.

As already noted, the veteran's arthritis of the right knee 
was actually first diagnosed years after his separation from 
active service.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

In addition to the foregoing, there is no competent medical 
opinion of record which relates the etiology of the veteran's 
current right knee disorder to his active service.  Rather, 
the March 2007 VA joints examination actually contains a 
competent medical opinion against such a finding.  Although 
the examiner noted on the initial examination report that the 
veteran's VA claims folder was not available for review, the 
examiner subsequently noted in an November 2007 addendum that 
the folder had been reviewed and there were no changes in the 
opinion.  

In summary, the veteran's arthritis of the right knee was 
first diagnosed years after his separation from active 
service, and the only competent medical opinion of record to 
address the etiology of this disability concluded that it is 
not related to active service.  As the opinion was based upon 
both an evaluation of the veteran and review of the VA claims 
folder, the Board concludes it is supported by an adequate 
foundation.

For these reasons, the Board finds that the preponderance of 
the medical and other evidence of record is against a finding 
that the veteran's arthritis of the right knee was incurred 
in or aggravated by his period of active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for arthritis of the right 
knee is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


